Citation Nr: 0708776	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pulmonary 
tuberculosis.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant is a World War II era veteran who served with 
the recognized guerrillas from May 1945 to October 1945 and 
the regular Philippine Army from October 1945 to April 1946.  
No prisoner of war status has been verified. 

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in August 2006 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additional evidence received from the veteran in September 
2006 is duplicative of what is already of record.  
Accordingly, waiver of RO preliminary review is not required.  

Further, the veteran's motion to have the case advanced on 
the docket was granted by the Board in August 2006 pursuant 
to 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).   

In addition, in a statement received in September 2006, the 
veteran appears to be claiming entitlement to service 
connection for pneumonia.  This matter is hereby referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection for pulmonary tuberculosis was denied 
by a May 1995 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for pulmonary 
tuberculosis has not been received since the May 1995 rating 
decision.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision which denied entitlement to 
service connection for pulmonary tuberculosis is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
May 1995 denial of service connection for pulmonary 
tuberculosis, and the claim of service connection for 
pulmonary tuberculosis is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  An August 2006 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim for pulmonary tuberculosis as well as 
the duties of VA and the appellant in furnishing evidence.  
The Board also notes that the August 2006 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in August 2006 was not given 
prior to the October 2004 adjudication of the claim, the 
notice was provided prior to recent certification of the 
veteran's claim to the Board.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

Further, on VCAA notice response received in September 2006, 
the veteran indicated that he had no other information or 
evidence to give VA and that he wanted his claim decided as 
soon as possible.  The Board notes that the veteran had 
submitted past VCAA notice responses received in July 2005, 
October 2005, and May 2006 indicating the same.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
the claim for service connection for pulmonary tuberculosis.  
He was also provided with August 2006 and December 2006 
notices of the types of evidence necessary to establish a 
disability rating for his pulmonary tuberculosis and the 
effective date of the disability on appeal.  A supplemental 
statement of the case was issued in December 2006. 

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Moreover, the August 2006 VCAA letter was sent to the veteran 
advising him of the applicable laws and regulations, and 
information and evidence necessary to reopen his claim of 
service connection for pulmonary tuberculosis.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).
  
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are of record.  The veteran has not alleged that the medical 
records are incomplete.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning his claimed disability.  There is no 
indication of any outstanding records, identified by the 
appellant, which have not been obtained.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
A VA examination and opinion are not necessary in this matter 
since no new and material evidence has been received to 
reopen the claim.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

New and Material Evidence

The issue to reopen the veteran's claim for pulmonary 
tuberculosis involves an underlying claim of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as tuberculosis, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service 
connection for pulmonary tuberculosis was last denied by the 
RO in May 1995.  The veteran was informed of the decision in 
a May 1995 notification letter.  Although a letter was 
received from the veteran in June 1995, this letter did not 
express a desire for appellate review.  See 38 C.F.R. 
§ 20.201 (2006).  It was therefore not a valid notice of 
disagreement.  Under the circumstances, the Board finds that 
the May 1995 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation.  See 38 C.F.R. § 3.156.  New evidence 
means evidence not previously submitted.  Material evidence 
means existing evidence that by itself or when considered 
with previous evidence relates to an unestablished fact 
necessary to substantiate the claims.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A request to reopen the veteran's claim was received in 
October 2002.  As noted previously, a notice of disagreement 
was not received subsequent to the decision.  The RO then 
denied the request to reopen in January 2004.  The veteran 
subsequently filed a notice of disagreement in February 2004.  
After the statement of the case was issued in March 2004, the 
veteran withdrew his claim in May 2004.  Upon receiving 
additional evidence, the RO again denied reopening the claim 
in July 2004, September 2004, and October 2004.  The present 
appeal ensued. 

The evidence of record at the time of the May 1995 rating 
decision consisted of the veteran's claim and statements, 
available service medical records, a joint affidavit from 
comrades stating that the veteran had an undetermined illness 
in service, an August 1974 medical certificate diagnosing the 
veteran with bronchiectasis, a March 1982 medical bill from 
Magsaysay General Hospital noting that the veteran was 
hospitalized in February 1982 due to Koch's disease and 
pneumonia, an April 1982 Discharge Medical Data from the 
Veterans Memorial Center for treatment for pulmonary 
tuberculosis and pneumonia, and an April 1982 request for an 
x-ray examination of the veteran's chest with pneumonia as 
the clinical impression.

The RO denied the veteran's claim for service connection for 
pulmonary tuberculosis because there was no evidence of 
record that the pulmonary tuberculosis incurred in service or 
that it manifested to a degree of at least 10 percent within 
three years after discharge from service.  The RO noted that 
treatment from the Veterans Memorial Medical Center was made 
too long after discharge from service to conclude any casual 
relationship between the veteran's currently diagnosed 
pulmonary tuberculosis and service.  

Additional evidence received since the May 1995 rating 
decision includes various statements from the veteran; the 
April 1982 Discharge Medical Data from the Veterans Memorial 
Center previously submitted; a July 2003 x-ray report from 
the Veterans Regional Hospital noting that findings were 
suggestive of pulmonary emphysema; May 2004 and September 
2004 x-ray reports from the Veterans Regional Hospital noting 
that findings were suggestive of pulmonary emphysematous 
changes; various certifications from the Veterans Regional 
Hospital collectively stating that the veteran was treated 
and diagnosed with chronic obstructive pulmonary disease from 
June 2004 to November 2005; various letters from November 
2003 to June 2006 from Asterio G. Saquing, Jr., M.D. stating 
that he treated the veteran for pulmonary tuberculosis; and 
various affidavits from those who know the veteran and who 
state that he had pulmonary tuberculosis in service.

It is noted that the preceding evidence is cumulative and 
redundant of the evidence considered in the May 1995 rating 
decision.  In order to establish entitlement to service 
connection for a claimed disorder, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The additional evidence still does not 
contain any medical evidence that the veteran had incurred 
pulmonary tuberculosis (or a residual thereof) during active 
service with the U.S. military.  

Further, the record lacks evidence that the claimed 
conditions are possibly related to service.  The Board 
acknowledges the assertions of the veteran, his spouse, and 
his friends that the currently diagnosed pulmonary 
tuberculosis is related to service.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

The Board finds that this evidence does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for pulmonary tuberculosis, it 
is cumulative and redundant, and it does not raise a 
reasonable possibility of substantiating the claim to reopen.  
For these reasons, the Board concludes that the veteran has 
not presented new and material evidence to reopen his claim 
of service connection for pulmonary tuberculosis.  
Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108.  




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


